          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA, et al.,

                                      Plaintiffs,

                              v.
                                                         Civil Action No. 20-cv-01468-CJN
ELISABETH D. DEVOS, in her official capacity as
Secretary of Education, et al.,

                                      Defendants.


                                   JOINT STATUS REPORT

        On June 24, 2020, the Court entered an order directing the parties to

        meet, confer, and file a Joint Status Report that includes: (1) a proposed briefing
        schedule for Plaintiffs’ Motion [for a Preliminary Injunction or 5 U.S.C. § 705
        Stay Pending Judicial Review] and (2) a statement addressing whether a hearing
        on Plaintiffs’ Motion is necessary, and if so, a date for such a hearing. The
        Parties may also address any other issues that they believe will be helpful to the
        Court. Any disagreements should be noted in the Joint Status Report.

        Counsel for the parties have conferred, but have been unable to agree on a proposed

briefing schedule and whether a hearing is necessary. Accordingly, the parties now file their

separate statements addressing these issues.

Plaintiffs’ Proposal:

   I.      Proposed Briefing Schedule on Plaintiffs’ Motion

        The Rule at issue, Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (to be

codified at 34 C.F.R. Part 106) (“Rule”) issued by the U.S. Department of Education

(“Department”), will require Plaintiffs and their primary, secondary, and postsecondary
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 2 of 8




schools—which collectively have enrolled more than 27 million students—to divert resources

away from preparing for a new school year amid unprecedented and challenging circumstances

created by the global coronavirus (COVID-19) pandemic. Plaintiffs’ schools will have to shift

resources to come into compliance with the Rule in less than three months from its publication,

at a time when schools are generally not in session, when key stakeholders are not available, and

during a national emergency. As set forth in Plaintiffs’ Motion, in the absence of injunctive

relief or a stay of the effective date, Plaintiffs and educational institutions in their States will

continue to suffer direct, immediate, and irreparable harm. The Rule’s effective date of August

14, 2020, less than three months after the Final Rule was promulgated on May 19, 2020, with

significant changes from the notice of proposed rulemaking, requires rushed decision-making

and implementation as schools across the county work to comply with an extremely complex,

prescriptive, and cumbersome Rule while simultaneously implementing a plan to educate our

nation’s students in the midst of this global pandemic. Among what is required of Plaintiffs’

schools prior to the August 14 effective date are: (1) a complete overhaul and adoption of sexual

harassment policies and procedures for students and staff; (2) implementation of new

investigative and grievance procedures; (3) overhaul of training materials to comply with the

Rule; (4) review and rewriting of all promotional and educational materials for students and

staff; (5) hiring, designating, appointing and training appropriate staff to comply with

requirements of the Rule’s grievance procedures; (6) assessing whether state and local laws

conflict with the Rule’s mandatory requirements and re-negotiating collective bargaining

agreements; and (7) publication of all training materials on the schools’ website. Given the

urgency and taking into account Defendants’ request for additional time, Plaintiffs propose a

briefing schedule on a motion for preliminary injunction and § 705 stay as follows:
                                                        2
             Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 3 of 8




         •    Defendants’ opposition: July 2, 2020

         •    Plaintiffs’ reply: July 9, 2020.

         As indicated by the above schedule, Plaintiffs have provided two additional days from the

time set by Local Rule 65.1(c) for Defendants to file their opposition, but are not seeking any

corresponding extension of time for Plaintiffs’ reply, in light of the urgency of the relief needed

for Plaintiffs’ elementary, secondary, and post-secondary schools.

         Plaintiffs have communicated to Defendants that they are willing to agree to a lengthier

briefing schedule if Defendants would simply delay the effective date of the Rule. Defendants

have refused to do so. Plaintiffs remain willing to give Defendants additional time to respond to

Plaintiffs’ motion, provided the effective date of the Rule is delayed accordingly. But absent an

extension of the August 14 effective date, Plaintiffs have little choice: their schools are now

being forced to divert significant resources to prepare for the Rule while simultaneously

grappling with whether and under what circumstances to open in the fall and trying to address

the countless other difficult questions presented by the COVID-19 pandemic. Having placed

schools across the country in the impossible position of being forced to implement a 500-page

rule in the middle of a global pandemic, Defendants cannot complain about the difficulty of

having to respond to Plaintiffs’ motion within a period of time that is longer than what this

Court’s rules provide.

   II.        Statement Addressing Whether a Hearing on Plaintiffs’ Motion Is Necessary

         Finally, in light of the significant issues presented in this case and importance of this case

to Plaintiff States and their educational institutions, Plaintiffs request a hearing on the motion to

address any questions of the Court. Plaintiffs request a hearing on or about July 15, 2020, or a

date shortly thereafter that is convenient for the Court and that will provide the Court with
                                                       3
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 4 of 8




sufficient time to consider Plaintiffs’ motion well before the Rule’s August 14, 2020 effective

date.

Defendants’ Proposal:

I.      Proposed Briefing Schedule for Plaintiffs’ Motion

        Defendants respectfully propose that they file their opposition brief to Plaintiffs’ motion

on or before July 20, 2020, and that Plaintiffs’ reply brief be filed on or before July 27, 2020.

First, this timeline is necessary for Defendants to respond adequately to Plaintiffs’ 45-page

Motion for Preliminary Injunction or 5 U.S.C. § 705 Stay Pending Judicial Review. Plaintiffs’

motion seeks a stay of the effective date of the challenged rule, asserts multiple procedural and

substantive claims under the Administrative Procedure Act, and includes 97 exhibits containing

over 1,500 pages. Defendants wish to provide the Court with the most useful briefing possible

under the circumstances, but in order to do so, they need an adequate opportunity in which to

assess Plaintiffs’ lengthy motion (as well as the proposed amicus brief submitted in support of

Plaintiffs’ motion, ECF No. 26) and develop their responsive arguments. The proposed schedule

would also allow Defendants to draft their opposition on a similar timeframe that Plaintiffs were

afforded to draft their motion, as their motion was not filed on the spur of the moment, but

planned and drafted over the course of weeks if not months after the notice of proposed

rulemaking and final rule were published.1 Second, Defendants’ resources are stretched thin; in

addition to drafting a response to this motion, Defendants are also presently responding to a

second motion for preliminary injunction filed recently in State of New York v. U.S. Department


1
 The notice of proposed rulemaking was published on November 29, 2018, see 85 Fed. Reg.
61,462, and the final rule was promulgated on May 19, 2020. See 85 Fed. Reg. 30,026.


                                                      4
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 5 of 8




of Education, No. 1:20-cv-04260-JGK (S.D.N.Y.). Third, counsel for Defendants are facing

scheduling difficulties including preparing for motions hearings in other cases on June 30 and

July 8, 2020, and the disruption of the upcoming July 4 holiday.

       In any event, because Plaintiffs’ motion fails to demonstrate that Plaintiffs have incurred

or will incur any form of irreparable harm as a result of the challenged regulation, it is

unnecessary to set a more expedited briefing schedule, or to delay the effective date of the Rule

in this Joint Status Report. The Rule requires schools to respond promptly and supportively to

persons alleged to be victimized by sexual harassment, resolve allegations of sexual harassment

promptly and accurately under a predictable, fair grievance process that provides due process

protections to alleged victims and alleged perpetrators of sexual harassment, and effectively

implement remedies for victims. Moreover, the Rule provides schools with timely clarity about

the use of technology to fulfill requirements under Title IX remotely. See, e.g., § 106.8(a)

(stating Title IX Coordinator may be contacted by e-mail); § 106.30(a) (stating a formal

complaint may be submitted electronically such as by electronic mail or an online portal); §

106.45(b)(6)(i) (allowing postsecondary institutions to conduct live hearings remotely through

use of technology); § 106.45(b)(6)(ii) (clarifying that elementary and secondary schools need not

hold a hearing).

       In light of these factors, Defendants’ proposed briefing schedule will afford Defendants,

like Plaintiffs, reasonable time to prepare and file their brief. Defendants therefore respectfully

request that the Court adopt this proposed schedule.

II.    Statement Addressing Whether a Hearing on Plaintiffs’ Motion Is Necessary

       Defendants respectfully submit that a hearing is not necessary, and believe that the Court

would likely be better served by receiving considered briefing from the parties than by having to
                                                       5
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 6 of 8




preside over oral argument a mere two weeks from today. However, Defendants do not oppose

Plaintiffs’ request for a hearing, albeit on a later date, following the conclusion of briefing.



Dated: June 26, 2020                                Respectfully submitted,

JOSH SHAPIRO                                        JOSEPH H. HUNT
Attorney General of Pennsylvania                    Assistant Attorney General
MICHAEL J. FISCHER
Chief Deputy Attorney General                       CARLOTTA P. WELLS
                                                    Assistant Branch Director
 /s/ Aimee D. Thomson
AIMEE D. THOMSON (D.C. Bar No.                        /s/ Daniel Riess
1045758)                                            DANIEL RIESS (Texas Bar No. 24037359)
RYAN B. SMITH                                       Trial Attorney
JACOB B. BOYER                                      United States Department of Justice
Deputy Attorneys General                            Civil Division, Federal Programs Branch
Office of Attorney General                          1100 L Street, N.W.
1600 Arch Street                                    Washington, D.C. 20005
Suite 300                                           Tel: (202) 353-3098
Philadelphia, PA 19103                              Fax: (202) 616-8460
(267) 374-2787                                      Daniel.Riess@usdoj.gov
athomson@attorneygeneral.gov                        Attorneys for Defendants


GURBIR S. GREWAL
Attorney General of New Jersey
MAYUR P. SAXENA
Assistant Attorney General

/s/ Marie Soueid
MARIE SOUEID
ESTELLE BRONSTEIN
EMILY WANGER
Deputy Attorneys General
New Jersey Attorney General’s Office
Richard J. Hughes Justice Complex
25 Market Street
Trenton, NJ 08625
(609) 775-5846
Marie.Soueid@law.njoag.gov


                                                      6
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 7 of 8




XAVIER BECERRA
Attorney General of California
MICHAEL NEWMAN
Senior Assistant Attorney General
CHRISTINE CHUANG
Supervising Deputy Attorney General

/s/ Laura Faer
LAURA FAER
CHRISTINA RIEHL
MARISOL LEÓN
SHUBHRA SHIVPURI
SRIVIDYA PANCHALAM
Deputy Attorneys General
California Attorney General’s Office
1515 Clay Street, 20th Floor
Oakland, CA 94612-0552
(510) 879-3305
Laura.Faer@doj.ca.gov


Attorneys for State of Pennsylvania, et al. Plaintiffs




                                                         7
          Case 1:20-cv-01468-CJN Document 29 Filed 06/29/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

I, Marie Soueid, hereby certify that on June 29, 2020, I electronically filed the foregoing

document with the Clerk of the Court for the United States Court District Court for the District

of Columbia by using the CM/ECF system. Counsel in the case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.

                                                                    /s/ Marie Soueid
